Citation Nr: 0827428	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  97-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to accrued benefits in excess of $4,379.69 for 
reimbursement of expenses of the veteran's last illness and 
burial, to include the remainder of an accrued benefits 
payment of $83,039 awarded to the veteran after the date of 
his death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother, brother, and sister



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1953, 
and from March 1954 to January 1961.  The appellant is the 
veteran's son and executor of his estate.
 
This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a May 1995 decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In a November 1998 Board decision, the 
appellant's claim was denied.  Thereafter, the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court").  By a March 2001 Order, the 
Court vacated the Board's November 1998 decision and the case 
was remanded to the Board under the authority of 38 U.S.C.A. 
§ 7252(a) (West Supp. 2001), for consideration of the claim 
under the newly enacted Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The Board again denied the claim, by a decision issued in 
March 2002.  Thereafter, the appellant again appealed to the 
Court.  The Court vacated and remanded the claim by an Order 
issued in December 2003, with Judgment being issued in 
January 2004.  The appellant appealed that decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In a February 2008 Order, the Federal 
Circuit issued an Order affirming the Court's December 2003 
Order.  Following a Mandate of the Court issued in May 2008, 
the appeal returns to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The appellant requested a Travel Board hearing before the 
Board.  The requested hearing was conducted in July 1997.  
However, the Veterans Law Judge (VLJ) who conducted the 
hearing in 1997 is no longer employed at the Board.  VA 
regulations provide that the VLJ who conducts a hearing must 
participate in the final determination of the claim.  38 
C.F.R. § 20.707 (2007).  The appellant was notified of his 
right to request another hearing before the Board, and, by a 
facsimile received by the Board in July 2008, the appellant, 
through his attorney, requested another hearing before the 
Board.  As the requested hearing must be conducted with the 
appellant at the local RO, the claim must be Remanded to the 
RO so that the Travel Board hearing may be scheduled.

In the December 2003, the Court issued an order which vacated 
the Board's March 2002 decision and remanded the appeal to 
the Board.  That Order requires VA to provide notice and 
assistance to the appellant conforming to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The RO should 
provide notice and assistance to the appellant during the 
course of this Remand.  In particular, the RO should notify 
the appellant of the change in interpretation of 38 U.S.C.A. 
§ 5121 (Bonny v. Principi, 16 Vet. App. 504 (2002)) and the 
clarification of § 5122 (Wilkes v. Principi, 16 Vet. App. 237 
(2002)) during the pendency of his claim.  The appellant 
should be notified of the amendments to 38 U.S.C.A. § 5122, 
effective in December 2003, and amendment of 38 C.F.R. 
§ 3.1000 thereafter.  The RO should determine which 
interpretation of the statute and applicable regulations is 
most favorable to the appellant, and so notify the appellant.

Accordingly, this case is REMANDED for the following action:

1.  Provide the appellant with complete notice 
as to eligibility for payment of accrued 
benefits payable after the death of a 
beneficiary of veterans' benefits, including 
the definition of a veteran's last illness.  
The appellant should be advised as to the 
types of evidence relevant to the appeal, and 
should specifically be advised to identify any 
records which might be relevant which are not 
yet associated with the claims files.  The 
appellant should be advised about his 
responsibility to identify or submit evidence 
and advised as to what evidence VA will 
obtain, if identified.

2.  Any identified records should be sought.  
Any development deemed necessary should be 
conducted.

3.  Schedule the appellant for the 
requested Travel Board hearing before a 
Veterans Law Judge.  The RO should notify 
the appellant and his representative of 
the date, time and place of the hearing, 
and should associate with the claims 
files a copy of the written notice issued 
to the appellant about the hearing.  
After the hearing is conducted, or if the 
appellant withdraws his hearing request 
or fails to report for the hearing, then 
in accordance with appellate procedures, 
the claims files should be returned to 
the Board for appellate review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the appellant 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




